Per Curiam.
The sole question presented to us is whether the trial court erred when it refused to allow the plaintiff to cross-examine the defendants’ expert witness concerning the jury case heard and decided in a foreign jurisdiction. We see no merit to this claim. The question of the relevancy of evidence is within the broad discretion of the trial court. See Johnson v. Healy, 183 Conn. 514, 516, 440 A.2d 765 (1981); Hoadley v. University of Hartford, 176 Conn. 669, 672, 410 A.2d 472 (1979); Hayes v. Coventry, 2 Conn. App. 351, 354, 478 A.2d 620 (1984). Our review of the record in this case reveals no showing on the part of the plaintiff that the trial court has abused its discretion in limiting the cross-examination of the defendants’ expert witness.
There is no error.